    Case: 1:17-cv-05405 Document #: 94 Filed: 10/08/20 Page 1 of 1 PageID #:321


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DEREK J. WALSH,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )           No. 17-cv-05405
   v.                                              )
                                                   )           Judge Andrea R. Wood
SHERIFF MICHAEL KELLY, et al.,                     )
                                                   )
        Defendants.                                )
                                                   )

                                              ORDER

        This matter coming before the Court on Plaintiffs’ motion for attorney visitation (Dkt.

No. 92), the motion is granted as follows:

        1.      The Court advises the Will County Sheriff or other custodian at the Will County

Adult Detention Facility that inmate William Hinton, Booking Number 2014-00003668, has

ongoing civil litigation in the United States District Court for the Northern District of Illinois for

which he is represented by Attorneys Adele D. Nicholas and Mark G. Weinberg.

   2.           Attorneys Nicholas and Weinberg require access to Mr. Hinton for purposes of

preparing court papers on his behalf. They have advised this Court that the inability to have

contact visitation with Mr. Hinton has impeded their ability to represent him.

   3.           Accordingly, the Court requests that Attorneys Nicholas and Weinberg be

permitted to have contact visitation with inmate William Hinton, Booking Number 2014-

00003668, at the Will County Adult Detention Facility, to the full extent consistent with the

facility’s protocol and procedures for containing COVID-19.



DATE: October 8, 2020                                  __________________________________
                                                       Andrea R. Wood
                                                       United States District Judge
